485 S.E.2d 295 (1997)
Rebecca DUNKLEY
v.
Lee H. SHOEMATE, Eric B. Munson, David S. Janowsky, Preston A. Walker, Mary F. Lutz, Doe One, Doe Two, and Doe Three.
No. 28PA97.
Supreme Court of North Carolina.
June 6, 1997.
Law Offices of Grover C. McCain, Jr. by Grover C. McCain, Jr., and Frank W. Hallstrom, Chapel Hill, for plaintiff-appellant.
Patterson, Dilthey, Clay & Bryson, L.L.P. by Robert M. Clay, Raleigh, for defendant-appellee Shoemate.
Bailey & Dixon, L.L.P. by Gary S. Parsons and Kenyann G. Brown, Raleigh, on behalf of Nationwide Mutual Insurance Company and the Alliance of American Insurers, amici curiae.
PER CURIAM.
The interlocutory order of the superior court, from which the plaintiff appealed, affects a substantial right which the plaintiff will lose if the order is not reviewed before final judgment. Waters v. Qualified Personnel, Inc., 294 N.C. 200, 240 S.E.2d 338 (1978); Highway Commission v. Nuckles, 271 N.C. 1, 155 S.E.2d 772 (1967). It was error to dismiss the appeal. We reverse the order dismissing the appeal and remand to the Court of Appeals for a hearing on the merits.
REVERSED AND REMANDED.